                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JACKIE CARTER,

        Plaintiff,
                                                  Case No. 19-cv-397-wmc
   v.

SANDRA MCARDLE, JOLINDA
WATERMAN and MR. BROWN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                3/10/2020
        Peter Oppeneer, Clerk of Court                     Date
